any material question of fact, summary judgment was appropriate. NRCP
56(e). Additionally, appellant's failure to raise any opposition in the
district court precludes him from doing so for the first time on appeal.   Old
Aztec Mine, Inc. v. Brown,     97 Nev. 49, 52, 623 P.2d 981, 983 (1981)
(stating that this court will not consider an issue raised for the first time
on appeal). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                         ks                 J.
                                             Douglas


                                                                            J.



cc:   Second Judicial District Court Dept. 9
      Navgeet Zed
      Guglielmo & Associates
      Washoe District Court Clerk




                                      2


                                                                                 1